internal_revenue_service number release date index number ---------------------- ---------------------------------------------- ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- telephone number --------------------- refer reply to cc tege eb ec plr-111250-15 date date city --------------------- plan ----------------------------------------------------------------- state x ------------------------ date ---------------------- year ------- agreement --------------------------------- dear -------------------- this is in response to a letter submitted by your authorized representative requesting a private_letter_ruling specifically you requested a ruling that certain contributions to plan are not income to city employees at the time of contribution under sec_61 of the internal_revenue_code code and are not wages subject_to employment_taxes under sec_3121 and sec_3402 of the code city contributes amounts to plan to provide retirement benefits for eligible employees of city plan is a governmental_plan as defined in sec_414 of the code and is qualified under sec_401 under a contract between city and plan the city and city’s employees are required to make contributions to plan since date city has picked up the employees’ required contributions pursuant to sec_414 beginning in year city and its employees entered into agreement under which a percentage of employees’ statutorily fixed salaries were to be used to pay a portion of city’s required employer contributions to plan thus the city is paying required employee contributions under the pick-up arrangement and employees are paying the city’s required contributions from their salaries pursuant to the agreement you request a ruling that contributions made by the city’s employees under the agreement are employer contributions and thus are not income until distributed to the employees in addition you request a ruling that the city is not required to withhold federal income taxes from these contributions under section plr-111250-15 of the code and that the contributions are not wages under sec_3121 of the code initially the city requested a ruling that the employee contributions under the agreement were pick-up contributions under sec_414 prior to the submission of this letter_ruling request the employee_plans rulings and agreements group of the tax-exempt and government entities division determined that the contributions made pursuant to the agreement do not qualify as employer contributions under sec_414 of the code in response the city revised its request and now seeks the ruling described herein sec_61 of the code defines gross_income as income from any source including any compensation_for services sec_402 of the code provides in general that an amount actually distributed by any employees' trust described in sec_401 that is exempt from tax under sec_501 is taxable to the distributee in the year it is distributed under sec_72 relating to annuities sec_1_402_a_-1 of the income_tax regulations provides that an employee is not required to include in income a contribution made by an employer to a_trust described in sec_401 of the code in a year in which the trust is exempt under sec_501 sec_414 of the code provides that any amount contributed to an employees' trust described in sec_401 is not treated as having been made by the employer if it is designated as an employee contribution under sec_414 however if the contributions of employing units are designated as employee contributions but an employing unit picks up the contributions the contributions so picked up are treated as employer contributions sec_3101 and sec_3111 of the code impose fica_taxes on wages the term wages is defined in sec_3121 for fica purposes as all remuneration for employment with certain specific exceptions not relevant here sec_3121 defines employment as any service of whatever nature performed by an employee for the person employing him with certain specific exceptions not relevant here sec_3402 of the code relating to income_tax_withholding generally requires every employer making a payment of wages to deduct and withhold upon those wages a tax determined in accordance with prescribed tables or computational procedures the term wages is defined in sec_3401 for federal_income_tax withholding purposes as all remuneration for services performed by an employee for his employer with certain specific exceptions not relevant here plr-111250-15 the supreme court has long established the rule that income must be taxed to the person who earns it 337_us_733 in 281_us_111 a husband and wife executed a contract whereby one-half of the husband's future earnings was assigned to the wife the court held that the husband's entire earnings were includible in his gross_income in the year earned even though there was a valid contract between the husband and wife and the husband did not physically receive one-half of the earnings in cash the court stated there is no doubt that the statute could tax salaries to those who earned them and provide that the tax could not be escaped by anticipatory arrangements and contracts however skillfully devised to prevent the salary when paid from vesting even for a second in the man who earned it that seems to us the import of the statute application of this rule is not limited to cases in which the assignor assigned income to a closely related_party in 410_us_441 the court applied this rule in a case in which a medical partnership elected to have a nonprofit health plan foundation pay part of the partnership's compensation to a retirement trust in revrul_67_351 1967_2_cb_86 pursuant to a collective bargaining agreement between a union and a group of employers a vacation plan and trust are established for the benefit of the employees the agreement provides that the employers will pay into the trust a specified amount for each hour worked by qualified employees an individual_account is established for each qualified_employee by the trustees of the trust the individual employee's interest in the amount in his vacation account is fully vested and nonforfeitable from the time the money is paid_by his employer the collective bargaining agreement further states that payments by the employer shall be a part of the wages due to the employees the ruling explains that the contributions to the trust should be regarded as constructive payments of compensation to the employees and thus the contributions to the trust are treated as made by the employees rather than by the employers the ruling concludes that the payments to the trust are compensation income to the employees at the time they are made to the trust further the ruling concludes that the payments to the trust are wages for fica and federal_income_tax withholding purposes therefore based solely on the facts presented and the representations made we conclude that contributions made to the plan under the agreement are employee contributions and are therefore includable in city employees’ gross incomes under sec_61 of the code at the time of contribution furthermore as employee contributions the payments are subject_to federal_income_tax withholding at the time of contribution and are subject_to fica_taxes at the time of contribution unless the maximum wage limitation provided by sec_3121 applies except as expressly provided herein no opinion is expressed or implied as to the plr-111250-15 federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john b richards senior technical reviewer executive compensation employee_benefits tax exempt government entities enclosures copy of letter copy for sec_6110 purposes
